            Case 1:18-cv-12517-DJC Document 1 Filed 12/07/18 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

KIM VELEZ and                                :
MARTIN VELEZ                                 :     From Suffolk Superior Court
                      Plaintiffs,            :     C.A. No. 1884CV03200
                                             :
v.                                           :
                                             :
OTIS ELEVATOR CO. a/k/a                      :
OTIS ELEVATOR SERVICE CO.,                  :
                Defendant.                   :

     OTIS ELEVATOR COMPANY a/k/a OTIS ELEVATOR SERVICE COMPANY’S
                        NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332 and 1441 et seq., the Defendant, Otis Elevator Company

a/k/a Otis Elevator Service Company (hereinafter “Otis” or “Defendant”), by and through

undersigned counsel hereby gives notice of removal of this action to the United States District

Court for the District of Massachusetts.

                                       Background Facts

       1.      This is a negligence and breach of warranty action in which, the Plaintiffs, Kim

Velez (hereinafter “Ms. Velez”) and Martin Velez (hereinafter “Mr. Velez) (collectively

“Plaintiffs”) allege that Ms. Velez was injured on or about April 17, 2017, while in the “course

of her employment at Massport at Logan Airport” while exiting an elevator. See Plaintiffs’

Complaint at ¶¶ 6-10 (“Complaint”), attached hereto as Exhibit A. Specifically, the Plaintiff

alleges that the elevator “malfunctioned” and as a result she sustained injuries.      Id.   The

Complaint also alleges a claim sounding in Loss of Consortium. Id. at ¶¶ 27-28.

       2.      By a Complaint, filed October 15, 2018, Plaintiffs initiated this civil action

entitled Kim Velez and Martin Velez v. Otis Elevator Co. a/k/a Otis Elevator Service Co., Civil
                Case 1:18-cv-12517-DJC Document 1 Filed 12/07/18 Page 2 of 6



Action No. 1884CV03220, in Superior Court for the Commonwealth of Massachusetts, Suffolk

County (the “Action”). See Docket Report, attached hereto as Exhibit B.

           3.      Otis accepted service by and through undersigned counsel on November 21, 2018.

See Email communication dated November 21, 2018, attached hereto as Exhibit C. At that time,

Otis was provided a copy of the underlying Complaint1. See id.; Exhibit A.

           4.      This Notice of Removal is thus timely because it is made within 30 days of the

first-served defendant having received the Complaint. See Exhibits A-C; 28 U.S.C. § 1446(b).


                                              Diversity Removal


           5.      Pursuant to 28 U.S.C. § 1332(a), “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, . . . and is between - (1) citizens of different states . . .”

           6.      An action commenced in state court, of which a district court’s original

jurisdiction is based on diversity, “shall be removable only if none of the parties in the interest

properly joined and served as defendants is a citizen of the State in which such action is

brought.” See 28 U.S.C. § 1441(b).

           7.      Complete diversity of citizenship exists between the parties at the time of filing of

the Complaint, at the time of removal, and at all intervening times.

           8.      Plaintiffs, Kim Velez and Martin Velez, were, at the commencement of this

action, and are now a resident and citizen of the State of Massachusetts and of no other state.

See Exhibit A at ¶¶ 1-2.




1
    Otis was not provided a copy of the Summons.
               Case 1:18-cv-12517-DJC Document 1 Filed 12/07/18 Page 3 of 6



          9.      Defendant, Otis, was at the commencement of this action, and is now, a New

Jersey corporation with its principal place of business in the State of Connecticut. See Exhibit A

at ¶ 3.

          10.     This Court has original jurisdiction over this action under the provisions of 28

U.S.C. § 1332, in that the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interests and costs, and is between citizens of different states for diversity purposes.

The above-captioned action may, therefore, be removed pursuant to 28 U.S.C. § 1441(a).

          11.     With respect to removal based upon diversity jurisdiction, Otis represents as

follows:

                  a.     The parties to this action are citizens of different states, and were citizens

                         of different states at the time the suit was initiated;

                  b.     This is a civil action in which Plaintiffs allege that Ms. Velez sustained

                         “severe injuries” while at work at Logan Airport as a result of Otis’

                         negligence and/or breach of warranty, as well as a claim of loss of

                         consortium on Mr. Velez’s behalf;

                  c.     Plaintiffs commenced this action seeking monetary damages and allege

                         that “[a]s a result of the incident, [Ms. Velez] sustained severe injuries,”

                         and those “injuries … were the direct and proximate result of the

                         negligence of [Otis].” See Exhibit A at ¶¶ 10 and 12.

                  d.     Although the Plaintiffs’ Complaint does not specify the exact amount in

                         controversy, Otis reasonably believes that the amount in controversy will

                         exceed the sum or value of $75,000, exclusive of interests and costs; and
          Case 1:18-cv-12517-DJC Document 1 Filed 12/07/18 Page 4 of 6



               e.     As basis for this belief, in addition to the Plaintiffs’ allegations of injuries,

                      pain and suffering, and loss of consortium, Otis asserts that in connection

                      with Plaintiffs’ Complaint, Plaintiffs provided a Civil Action Cover Sheet

                      asserting $200,000.00 in hospital expenses and $500,000.00 in “pain and

                      suffering,” amounting to a total of $700,000.00 in alleged damages. See

                      Superior Court Civil Cover Sheet, attached hereto as Exhibit D.

       12.     Accordingly, the requirements of 28 U.S.C. § 1332(a) (1) are satisfied, and the

Court would have original subject matter jurisdiction over this action if it had originally been

brought in Federal Court. Removal is, therefore, proper under 28 U.S.C. § 1441(a).


                                           Conclusion


       13.     This Court has original jurisdiction over this case under 28 U.S.C. § 1332(a) (1)

because Plaintiffs’ claims present a controversy between parties of diverse citizenship and the

amount in controversy exceeds $75,000, exclusive of interests and costs. Accordingly, this case

is removable under 28 U.S.C. § 1441(a).

       14.     Otis reserves the right to file additional support for this Notice of Removal by

way of affidavits, deposition testimony, expert testimony, discovery responses, supplemental

memoranda, and legal argument.

       15.     No other process, pleadings or orders have been served upon Otis in the Action.

See U.S.C. § 1446(a). As required by § 1446(a) and Rule 81.1 of the Local Rules of this Court,

certified or attested copies of all records, proceedings, and docket entries in state court will be

filed with this Court within twenty-eight (28) days of this Notice of Removal.

       16.     Pursuant to § 1446(d), Otis will promptly give written notice hereof to Plaintiffs

and file a copy of this Notice of Removal with the Superior Court for the Commonwealth of
          Case 1:18-cv-12517-DJC Document 1 Filed 12/07/18 Page 5 of 6



Massachusetts, Suffolk County, notifying that court of this removal. A copy of the state court

notice to be filed (without exhibit) is attached hereto as Exhibit E.

       WHEREFORE, Defendant Otis Elevator Co. a/k/a Otis Elevator Service Co., having

provided notice as required by law, now removes the above-captioned action from Superior

Court for the Commonwealth of Massachusetts, Suffolk County, to the United States District

Court for the District of Massachusetts.



           Dated: December 7, 2018                    THE DEFENDANT,
                                                      OTIS ELEVATOR COMPANY a/k/a
                                                      OTIS ELEVATOR SERVICE COMPANY

                                                      BY: _/s/ John J. Robinson_______
                                                      John J. Robinson, Esq. (BBO# 653791)
                                                      Delaney M. Busch, Esq. (BBO# 690732)
                                                      Gordon & Rees LLP
                                                      95 Glastonbury Blvd., Ste. 206
                                                      Glastonbury, CT 06033
                                                      Tel: (860) 494-7505
                                                      Fax: (860) 560-0185
                                                      jjrobinson@grsm.com
                                                      dbusch@grsm.com
                            Case 1:18-cv-12517-DJC Document 1 Filed 12/07/18 Page 6 of 6



                                                  CERTIFICATE OF SERVICE

                          I, John J. Robinson, hereby certify that, on this 7th day of December, 2018, the foregoing
                  Notice of Removal was electronically filed with the· Clerk of the Court using the CM/ECF
                  system and paper copies will be sent by first-class mail to the following non-registered CM/ECF
                  participants on this date:


                  Counsel for the Plaintiffs
                  James Swartz
                  Alan Cantor
                  Ross B. Greenstein
                  Swartz & Swartz, P.C.
                  10 Marshall Street
                  Boston, MA 02109


                                                                       By /s/ John J Robinson_______________
                                                                               John J. Robinson (BBO # 653791)




1167595/41567212v.1
